In re Foto, Anthony Russell; applying for supervisory writs & stay order; to the Court of Appeal, Fourth Circuit, No. C 4563; Parish of St. Bernard, 34th Judicial District Court, Div. “C”, No. 49-485.
Granted and remanded. It is ordered that the trial court’s order of October 7, 1985 which is without limitation or restriction and is overbroad, ’ is stayed until the trial court amends the order, following a contradictory hearing if deemed necessary by the trial court, to make a protective order in accordance with law.
DIXON, C.J., dissents from the order and would deny the writ.